BETSY LYNN SLEATH, Plaintiff
v.
TERRY EDWARD ADAMS, Defendant.
No. COA07-41
Court of Appeals of North Carolina.
Filed August 7, 2007
This case not for publication
Wyrick Robbins Yates & Ponton, LLP, by K. Edward Greene and Adrienne E. Allison, for plaintiff-appellant.
Donna Ambler Davis, P.C., by Donna Ambler Davis, for defendant-appellee.
CALABRIA, Judge.
Betsy Lynn Sleath ("plaintiff") appeals from an order denying her motion to dismiss an appeal filed by defendant. We dismiss plaintiff's appeal as moot.
On 8 March 2006, Terry Edward Adams ("defendant") filed a notice of appeal from an order dated 3 February 2006 dismissing his appeal of an equitable distribution order entered 12 August 2005. On 17 July 2006, plaintiff filed a motion to dismiss the Appeal based on defendant's alleged failure to timely serve the proposed record on appeal. Judge Alonzo B. Coleman, Jr. denied plaintiff's motion to dismiss the appeal, defendant's appeal was docketed in this Court as COA06-1453, and subsequently dismissed in an opinion filed 1 May 2007. Sleath v. Adams, __ N.C. App. __, __ S.E.2d __ (N.C. Ct. App. May 1, 2007) (unpublished). Since this Court dismissed defendant's appeal, plaintiff's appeal from the district court's order denying her motion to dismiss the same appeal is rendered moot. State ex rel. Utils Comm'n v. S. Bell Tel. & Tel. Co., 289 N.C. 286, 288, 221 S.E.2d 322, 324 (1976) (citing Parent-Teacher Ass'n v. Bd. of Educ., 275 N.C. 675, 679, 170 S.E.2d 473, 476 (1969)). Accordingly, we dismiss plaintiff's appeal as moot.
Dismissed.
Chief Judge MARTIN and Judge JACKSON concur.
Report per Rule 30(e).